                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DANIEL HELLMUTH,                                                 Case No. 1:19-cv-258

              Plaintiff,
                                                                 Black, J.
       v.                                                        Bowman, M.J.

CITY OF TRENTON, et. al.

              Defendants.

                           REPORT AND RECOMMENDATION

       Plaintiff initially filed this case against eight Defendants in the Butler County Court

of Common Pleas, but on April 9, 2019, the Defendants timely removed the case to this

Court. Plaintiff filed an “objection” to removal, properly construed and docketed in the

record as a motion. (Doc. 6). In addition to Plaintiff’s motion, all Defendants have jointly

moved for judgment on the pleadings. (Doc. 5). Plaintiff has filed a response in opposition

to Defendants’ motion, to which Defendants have filed a reply. (Docs. 8, 11).

       Pursuant to local practice, this case has been referred to the undersigned

magistrate judge. For the following reasons, the undersigned recommends that Plaintiff’s

construed motion to remand be denied, and that Defendants’ motion be granted.

       I.     Background of Four Related Federal Cases

       Plaintiff, a resident of Texas proceeding pro se, has filed multiple state and federal

cases that relate to the same underlying subject matter, including a total of four cases

that were either initiated in, or removed to, this Court: Case No. 1:18-cv-340, Case No.

1:18-cv-397, Case No. 1:19-cv-258, and Case No. 1:19-cv-303.




                                              1
       A. Plaintiff’s Two Previously Dismissed Federal Cases

          1. Dismissal of Case No. 1:18-cv-340 Based on Claim Preclusion

       In the first case filed in this Court on May 18, 2018, Helmuth v. Hood, Case No.

1:18-cv-340, Plaintiff sued his daughter and son-in-law, Leanne Hood and Herbert Hood

II, over a property dispute relating to the conveyance of, and Plaintiff’s ownership interest

in, a property at 800 Dry Ridge Court in Trenton, Ohio in 2015 (“the property”). Plaintiff

alleged that the property dispute caused his wife to suffer a fatal heart attack, and argued

that the conveyance was invalid.

       Prior to initiating that federal case, however, Plaintiff filed suit in the Butler County

Court of Common Pleas in October 2017, generally alleging that the Hoods breached

various agreements relating to the transfer of the property to them.               The Hoods

counterclaimed for quiet title and partition and moved for summary judgment on their

counterclaim. Butler County Magistrate Busch-Heyman was assigned to the state court

case, and she presided over a hearing on February 1, 2018. Following the hearing,

Magistrate Busch-Heyman ordered that Plaintiff be allowed to enter the residence on

February 3, 2018 for two hours to obtain personal property and inventory items to be

returned to him at a mutually agreeable future date. Magistrate Busch-Heyman further

ordered that the Hoods were permitted to have law enforcement present to maintain the

peace. On April 18, 2018, Plaintiff voluntarily dismissed his state court claims without

prejudice under Ohio Civ. R. 41(a). On June 1, 2018, the Butler County Court of Common

Pleas affirmed Plaintiff’s voluntary dismissal of his claims, but granted the Hoods’ motion

for summary judgment on their counterclaim.

       Based upon the disposition in favor of the Hoods in the pre-existing Butler County



                                               2
case, Magistrate Judge Litkovitz filed a Report and Recommendation (“R&R”) on

November 27, 2018, subsequently adopted by the Court, holding that all of Plaintiff’s

federal claims, including but not limited to claims for wrongful death, breach of contract,

and adverse possession, were barred by the doctrine of claim preclusion, also known by

its Latin name, res judicata. The Court therefore granted the Defendants’ motion for

judgment on the pleadings. (Docs 29, 37). “This federal action relates to the same civil

property ownership dispute involving the Ohio home and deed as in the state court

litigation and involves the same parties and claims that either were litigated in state court

or could have been litigated in state court.” (See Doc. 29 at *9, adopted at Doc. 37, appeal

pending).

            2. Jurisdictional Dismissal of Case No. 1:18-cv-397

       A month after filing Case No. 1:18-cv-340, while that case was still pending,

Plaintiff filed a second case in this Court, Case No. 1:18-cv-397. In that case, which was

assigned to the undersigned magistrate judge, Plaintiff again sued his daughter, Leanne

Hood, but also sued Chelsey Holland, Jamy Chaney, Unknown Trenton Police Officer(s),

Trenton Police Chief Arthur Scott, Unknown Middletown Police Officer, Middletown Police

Chief Rodney Muterspaw, Butler County Magistrate Busch-Hayman, and Attorney James

Smith. Recognizing that Case No. 1:18-cv-340 and Case No. 1:18-cv-397 were related,

the Court assigned both cases to presiding U.S. District Judge Barrett, despite the referral

to separate magistrate judges. (Doc. 10). Notably, Plaintiff’s amended complaint in Case

No. 1:18-cv-397 failed to cite to any specific provision of constitutional or federal law.

(See Doc. 4, Amended Complaint).

       On June 26, 2018, the undersigned filed an R&R recommending that Case No.



                                             3
1:18-cv-397 be dismissed for lack of subject matter jurisdiction, because the claims

contained in Plaintiff’s amended complaint did not include sufficient allegations to

establish federal jurisdiction, and contained only “conclusory references to violations of

his civil rights” which were insufficient to state any claim under 42 U.S.C. § 1983. (R&R,

Doc. 16 at 3). Plaintiff filed documents that sought to further amend his pleading. Two

defendants – the state court magistrate and Attorney Smith – also filed motions to dismiss.

       In a Supplemental R&R, the undersigned addressed Plaintiff’s allegations

concerning the underlying prior property dispute, as well as his belief that on the date he

went to retrieve his personal property, he was “being set up for a police shooting.” (Doc.

47, filed 11/27/18, citing Doc. 4 at ¶¶3-5). Plaintiff also alleged that a Trenton Police

Department Incident Report contained inaccurate statements (made by Plaintiff’s

daughter) that Plaintiff has a concealed carry weapon (“CCW”) and is a “VETERAN WHO

HAS BEEN MENTALLY UNSTABLE.” (Id. at ¶5). Notwithstanding these allegations, the

Supplemental R&R again recommended dismissal for lack of subject matter jurisdiction,

as well as denial of Plaintiff’s motion to further amend his complaint and the grant of the

motions to dismiss filed by two Defendants.       The Court pointed out that Plaintiff’s

allegations against Defendant Attorney Smith failed to state any claim since the only

claims arose from oral statements made during court proceedings in connection with his

representation of Plaintiff’s daughter and son-in-law in state court – statements that are

protected by an absolute privilege.     Similarly, any claims against Magistrate Bush-

Hayman were subject to dismissal based on her absolute judicial immunity. (Doc. 47).

       On February 26, 2019, both the original R&R and the Supplemental R&R were

adopted by Judge Barrett as the opinion of the Court, resulting in the dismissal of Case



                                            4
No. 18-cv-397. (Doc. 64). It is worth noting that in multiple filings before Judge Barrett,

including but not limited to Objections to the Supplemental R&R and a document

construed as Objections to the first R&R, (Docs. 17, 48), Plaintiff argued that the Trenton

Police Department accepted his daughter’s statements without a proper investigation,

that Magistrate Busch-Heyman and Smith had ex parte communications regarding the

Trenton Police Department Incident Report during the earlier state court proceedings, and

that various state court filings were ignored by state court judges. Plaintiff argued that,

contrary to the R&R and Supplemental R&R, his allegations had adequately stated

constitutional violations involving “the attempt by [Defendant] Hood under the color of law

to orchestrate [my] death by police shooting,” as claims separate from the pre-existing

property dispute. (Doc. 64 at 3). Judge Barrett overruled Plaintiff’s Objections, holding

that Plaintiff had not shown “outside of baldly concluding that he has, in fact, presented

arguments under the U.S. Constitution – how the facts and arguments in his Amended

Complaint grant this Court subject matter jurisdiction.” (Doc. 64 at 7). In overruling

Objections, the Court declined to consider the introduction of “new facts and allegations

against certain Defendants” or “claims not found in his Amended Complaint.” (Id. at 6,

comparing Docs. 17 and 48 with Doc. 4).1

        B. Two New Federal Cases Removed from State Court

            1. Case No. 1:19-cv-258

        Plaintiff initiated the above-captioned lawsuit as Butler County Court of Common

Pleas Case No. 2019 03 0606, but the case was removed to this Court. In this case,

Plaintiff has filed suit against the City of Trenton, Ohio, Mayor Calvin Woodray, Vice


1 Plaintiff’s appeal of Judge Barrett’s Order in Case No. 1:18-cv-397 was initially dismissed for failure to
prosecute, but was recently reinstated by the Sixth Circuit and remains pending.

                                                     5
Mayor Richard Miller, and members of the Trenton City Council including Melissa Hobbs,

Jennifer J. Combs, Ryan Montgomery, Ryan Perry, and Raymond L. Nichols. The central

allegations in the instant complaint relate to the underlying property dispute between

Plaintiff and his daughter, which led to his daughter allegedly making “false statements”

and inviting a police presence in January 2018 during Plaintiff’s retrieval of his personal

property. Plaintiff refers to the wrongful death lawsuit he filed against his daughter and

son-in-law, Case No. 1:18-cv-340, “for the harassment of …Hellmuth’s wife concerning

the ownership of the property to the point of Susan Gail Hellmuth having a fatal heart

attack.” (Doc. 2 at 14). Plaintiff goes on to assert that “with his wife deceased, he was

the only person left to eliminate in order to have a clear title to the property at 800 Dry

Ridge Court, Trenton, Ohio, whereas the Plaintiff…was set up for an intended Trenton

Police shooting, allowing the Trenton Police to shoulder complete responsibility for the

death.” (Id. at 14-15). Plaintiff has attempted to set forth claims only against Trenton city

officials, without including his daughter or son-in-law as defendants.

        Plaintiff generally alleges that the Defendants “failed in their duties to perform their

jobs and protect…citizens” as “elected officials” of the City of Trenton. (Doc. 3 at 1).

Plaintiff further alleges that his daughter, who he refers to as “Middletown Police Major

Leanne Hood” throughout the complaint, “made False Statements and the City of Trenton

Police Department, under supervision of the Trenton City Council, did nothing.” (Id. at

2, emphasis original).2 He alleges that the City of Trenton Mayor “knew about the actions



2 In Case No. 1:19-cv-258, Plaintiff repeatedly describes his daughter as a Middletown Police Major.
Although Plaintiff does not identify Defendant Hood’s relationship as his daughter within the body of the
complaint, that relationship is detailed in the Trenton Police Department Incident /Offense Report attached
as an exhibit to Plaintiff’s pleading, as well as in multiple prior complaints filed by Plaintiff including Case
No. 1:18-cv-340. (See, e.g., Complaint, Doc. 2 at 14, referencing the earlier federal case).

                                                       6
of his employees because he was named as a co-defendant in Ohio case CV 2017 10

2386 before Honorable Magistrate Lynn Busch-Heyman dismissed him in the third

Magistrate’s hearing….” (Id. at 2). Plaintiff alleges that other city officials were also aware

of his 2017 lawsuit concerning the underlying property dispute but failed to intervene or

investigate. (Id. at 2-3). Plaintiff alleges that the officials’ failure to investigate gives rise

to six separate claims in violation of various state and federal laws. (Id. at 3).

        The complaint describes the events of January 2018 as “The Incident” that gives

rise to all claims. Plaintiff describes at least three Trenton Police cruisers in the vicinity

who appeared to be observing his collection of personal property at his daughter’s

Trenton residence. Plaintiff alleges that when he got out of his car, Defendant Leanne

Hood “handed him a box of his possessions but refused to allow him to enter the property

for additional possessions,” despite the lack of any “court order denying him access to his

property inside the house.” (Doc. 2 at 13). Plaintiff alleges that as a “combat veteran,”

he “recognized an ambush” by onlooking police officers and his son-in-law who were “all

standing behind their automobiles, like they were expecting some kind of violence from

the Plaintiff….” (Id.) Plaintiff alleges that a copy of the Trenton Police Report stated that

Plaintiff had a concealed carry weapon and was a “Veteran who has been mentally

unstable,” which Plaintiff alleges were false statements made by his daughter. (Id. at 14).

        The referenced Incident/Offense Report is attached as one of the exhibits to his

complaint.3 The Report reflects a request for “stand by” police presence made on January

11, 2018, and approved on January 13, 2018:

        STAND BY FOR PROPERTY EXCHANGE DANIEL HELLMUTH CCW
        AND VETERAN WHO HAS BEEN MENTALLY UNSTABLE OFF DUTY
3 As an additional exhibit, Plaintiff has attached a copy of a motion for summary judgment filed by Plaintiff
in March 2018 in Butler Common Pleas Case No. CV 2017 10 2386. (Doc. 2 at 20).

                                                     7
        OFFICER FROM MIDDLETOWN REQ STAND BY FOR A PROPERTY
        EXHANGE MR. HELLMUTH GOT HIS PROPERTY

(Doc. 2 at 19). The narrative portion of the same report, completed by Trenton Officer

Jeffrey Root, states:

        I responded to 800 Dry Ridge Ct. to meet with Leanne Hood reference a
        standby while her father (Daniel Hellmuth) came and got some property
        from the residence. Leanne and Daniel are going through a civil dispute
        over the residence and Daniel no longer lives there. Leanne stated Daniel
        requested to come get some property [from] the residence yesterday in
        court, so Leanne had it waiting for him when he arrived. Daniel pulled up in
        his vehicle and Leanne handed him a box of his property that he requested.
        Daniel became animated with his movements and demanded he get to go
        into the residence to get more property. Leanne refused to allow him to go
        in and told him he had no rights to the property. Daniel then called Leanne
        a “bitch” and got back into his vehicle and left the premises.
(Id.)

        Plaintiff alleges that Case No. 1:19-cv-258 “is NOT about a property dispute but it

IS about the City of Trenton’s failure to do a proper investigation of Daniel L. Hellmuth,

Pro Se being set up for a police shooting by the Trenton Police orchestrated by City of

Middletown Police Major Leanne Hood, under the color of law, and the City of Trenton’s

failure to intervene and several violations of Ohio Revised Code.” (Doc. 2 at 16,

emphasis original). Plaintiff asserts the following causes of action: “neglect of duty” by

City officials and employees; “causation;” “negligence to do a proper investigation and

complicity with City of Middletown Police Major Leanne Hood, under color of law, to

perpetuate the criminal act of aggravated menacing, False Statements, Concealment 18

U.S.C. § 1001” as well as a failure to intervene in “aggravated assault.” He seeks $10

million in damages. (Id. at 16).

        As discussed below, the undersigned recommends that Defendants’ motion for

judgment on the pleadings be granted, and that this case be dismissed.



                                             8
           2. Case No. 1:19-cv-303

       Like the above-captioned case, Case No. 1:19-cv-303 was initiated by Plaintiff in

Butler County Common Pleas Court but was recently removed to this Court. In Case No.

1:19-cv-303, Plaintiff has sued the City of Middletown and a host of officials from that City.

As in the case against Trenton city officials, Plaintiff’s lawsuit against various Middletown

officials does not identify his daughter among the defendants, but is still based upon his

daughter’s request for standby police assistance in January 2018.             The complaint

contains numerous allegations similar to those contained in Case No. 1:19-cv-258 – albeit

with Middletown city officials substituted as Defendants in lieu of Trenton city officials.

Thus, the complaint in Case No. 1:19-cv-303 alleges:

       This case is NOT about a property dispute but it IS about the City of
       Middletown’s failure to do a proper investigation of Daniel L. Hellmuth, Pro
       Se being set up for a police shooting by the Trenton Police orchestrated by
       City of Middletown Police Major Leanne Hood, under color of law and the
       City of Middletown’s failure to intervene and several violations of Ohio
       Revised Code.

(Doc. 4 at 1). Plaintiff further alleges that:

       The City of Middletown employees are guilty of causation, the relationship
       of cause and effect of an act or omission, active concealment of a known
       felony rather than merely failing to report it and damages alleged in a tort or
       personal injury action, complicity with City of Middletown Notary Shelley
       Meehan and City of Middletown Police Major Leanne Hood to perpetuate
       the criminal act of aggravated menacing, false statements, concealment 18
       U.S.C. § 1001 and Ohio Revised Code 2921.22 Failure to report a crime or
       knowledge of a death or burn injury. Because of their actions or inactions
       or criminal activity, Plaintiff Daniel L. Hellmuth, Po Se lost ownership of his
       $350,000.00 home and was set up to be murdered in a police shooting by
       Trenton Police under aggravated assault, orchestrated by Middletown
       Police Major Leanne Hood and protected by the City of Middletown. Daniel
       L. Hellmuth, Plaintiff Pro Se is the only civilian in this Complaint, all of the
       Defendants are Officers of the Court.

(Doc. 4 at 2). As in Case No. 1:19-cv-258, in Case No. 1:19-cv-303, Plaintiff seeks a



                                                 9
monetary judgment of $10 million against the City of Middletown and the various City

officials. (Doc. 4 at 13).

        On June 7, 2019, Defendants filed a Rule 26(f) report that states their intention to

file a motion for judgment on the pleadings. Defendants reiterated that intention at a

telephonic scheduling conference held on June 10, 2019, at which Plaintiff failed to

appear.4 Since that date, however, no motions have been filed.

        III. Analysis

        A. Plaintiff’s Construed Motion to Remand

        On April 26, 2019, Plaintiff filed an “Objection to Case Removal from Butler County

Common Pleas Court.” (Doc. 6). More properly construed as a motion to remand to state

court, Plaintiff’s motion should be denied.

        Plaintiff argues that his case was improperly removed because he was not

permitted time to object before the case was opened in this Court. Plaintiff (mistakenly)

asserts that the “Butler County Clerk of Court denied the removal.” There is no record of

the state court retaining this case following the filing of the Notice of Removal. Moreover,

a state court has no authority to retain jurisdiction once a facially valid Notice of Removal

is filed. For similar reasons, Plaintiff’s complaint about an alleged gap between the April

9, 2019 certificate of service on the Notice of Removal and the April 15, 2019 date on

which the Notice was allegedly docketed in state court does not deprive this Court of




4 On July 15, 2019, Plaintiff filed an “objection to minute entry,” alleging that he did not receive notice of the
scheduled telephonic conference “nor was there a notice on the Docket. [Plaintiff] checks the docket daily
for any notice due to the fact that mail service in Round Rock, Texas leaves much to be desired.” (Doc. 13).
Contrary to Plaintiff’s assertion, Notice of the conference was electronically docketed on June 10, 2019
(Doc. 12) and was sent by regular mail to Plaintiff on the same date. No mail addressed to Plaintiff has
been returned to this Court.

                                                       10
jurisdiction.5

        Removal of this case was appropriate under 28 U.S.C. § 1446. The inquiry as to

whether this Court can validly exercise subject matter jurisdiction is distinct from the

inquiry as to whether Plaintiff has stated any claim as a matter of law. Here, federal

question jurisdiction exists under 28 U.S.C. §1331,6 based upon Plaintiff’s clearly

articulated claims under 42 U.S.C. § 1983 and 18 U.S.C. § 1001. The Notice properly

reflects the unanimous consent of all Defendants. Federal question jurisdiction exists

when a plaintiff pleads “a colorable claim ‘arising under’ the Constitution or laws of the

United States.” Arbaugh v. Y&H Corp., 126 S.Ct. 1235, 1244, 546 U.S. 500, 513

(U.S.,2006) (quoting Bell v. Hood, 327 U.S. 678, 681-685, 66 S.Ct. 773 (1946)). Although

Plaintiff’s claim under 18 U.S.C. § 1001 alone might be too thin a reed on which to base

federal jurisdiction, Plaintiff has set forth a “colorable” federal claim under the civil rights

statute. (See, e.g., Doc. 2 at 2, 6, and 12, alleging that the Defendants violated 42 U.S.C.

§ 1983 by failing to intervene to stop Constitutional violations).7

        B. Defendants’ Motion for Judgment on the Pleadings

        Having determined that this Court may validly exercise subject matter jurisdiction

over this case under § 1983, the undersigned turns to the Defendants’ motion for


5 Plaintiff also complains that a “motion” filed by Plaintiff after removal to this Court was not filed in the
federal court record. (Doc. 9 at 1). The referenced document is not a motion but is captioned as a “Reply
to Defendant’s Answer to Complaint.” No “reply” to an answer is authorized by the Federal Rules of Civil
Procedure. Therefore, although Plaintiff has now filed the document in this Court’s record, no further action
on the document will be taken.
6 Although it is conceivable that the case also could have been removed under diversity jurisdiction, the

Defendants appear to have waived that potentially alternate basis for jurisdiction by failing to include it in
the Notice of Removal. See generally, Nero v. Merati North America, Inc., 2017 WL 4124976 at *2 (N.D.
Ohio Sept. 18, 2017) (holding that defendants may not add new grounds for removal after the expiration of
a 30-day period for amending the Notice of Removal, collecting cases).
7 The undersigned is well aware that she found related allegations to be insufficient to establish federal

question jurisdiction in Case No. 1:18-cv-397. However, Plaintiff’s amended complaint in that case was far
less detailed, and contained no reference to the U.S. Constitution or to any federal statutes. By contrast,
Plaintiff’s complaint in this case asserts both constitutional and federal statutory violations.

                                                     11
judgment on the pleadings.8           Defendants present three arguments: (1) that they are

immune from liability under Ohio Rev. Code § 2744; (2) that all of Plaintiff’s claims are

barred by the doctrine of res judicata; and (3) that Plaintiff has failed to state any

cognizable claim for relief. (Doc. 5). On May 10, 2019, Plaintiff filed a construed response

in opposition to the motion, (Doc. 8), and on May 21, 2019, the Defendants filed a reply

memorandum. (Doc. 11).

        Briefing was complete upon the filing of Defendants’ reply. However, on July 8,

2019, Plaintiff filed an unauthorized “reply to Defendant[s’] reply,” construed as a sur-

reply. (Doc. 17). Because it is not authorized by the civil rules of procedure and was filed

without leave of this Court, Plaintiff’s sur-reply is not further considered.9

        Having considered the authorized memoranda and relevant authority, the

undersigned recommends that the motion for judgment be granted based upon

Defendants’ first and third arguments.

                 1. Ohio Rev. Code § 2744

        Both the individual Defendants and the City of Trenton first argue that they are

immune from suit under state law.                Under Ohio R.C. §2744.02(A)(1), “a political

subdivision is not liable in damages in a civil action for injury, death, or loss to person or

property allegedly caused by any act or omission of the political subdivision or an

employee of the political subdivision in connection with a governmental or proprietary

function.” Id.



8   Defendants’ motion erroneously refers to Plaintiff’s “Amended Complaint;” the record reflects only
Plaintiff’s original (not amended) complaint.
9 Neither the Federal Rules of Civil Procedure nor Local Rules anticipate the filing of a sur-reply. Only in

rare instances, upon the filing of an appropriate motion with good cause shown, will this Court permit the
filing of a sur-reply. No such circumstances exist here.

                                                    12
       Ohio's immunity statute draws no distinction between suits against an
       individual government employee in his official as opposed to his personal
       capacity. The Ohio Court of Appeals has held that an action against an
       officer in his “official capacity” is simply another way of pleading an action
       against the governmental entity itself.

Beckett v. Ford, 613 F.Supp.2d 970, 983 (N.D. Ohio 2009) (quoting Chesner v. Neyer,

477 F.3d 784, 797 (6th Cir. 2007) (additional citations omitted)).

       Plaintiff’s allegations make clear that all of his claims rest on statements contained

in the January 2018 Trenton Police Incident Report and the police presence that occurred

at his daughter’s residence in January 2018.               Police services are considered

governmental functions.      See Beckett, 613 F. Supp. at 984.           Therefore, statutory

immunity bars Plaintiff’s suit.

       In his construed response in opposition to Defendants’ motion, Plaintiff suggests

that the following statutory exception applies:

       Except as otherwise provided in sections 3314.07 and 3746.24 of the
       Revised Code, political subdivisions are liable for injury, death, or loss to
       person or property caused by the negligent performance of acts by their
       employees with respect to proprietary functions of the political subdivisions.

Ohio R.C. § 2744.02(B)(2).

       The cited exception to immunity is inapplicable for two reasons.              First, the

underlying incident about which Plaintiff complains involved a police (i.e. “governmental”)

function. Plaintiff fails to explain how his allegations could be construed as challenging a

“proprietary” function rather than a “governmental” function as defined under state law.

See generally Ohio R.C. § 2744.01(G)(1) (setting forth definition of proprietary function,

and specifically excluding governmental functions). Any attempt to recharacterize the

failure of City officials to “intervene” or to “investigate” Plaintiff’s complaints about police




                                              13
conduct cannot transform the underlying conduct from a governmental function to a

proprietary one.

       In addition, Plaintiff fails to allege any physical injury, death or other qualifying loss

caused by the negligent performance of the Defendants. Instead, Plaintiff argues that he

suffered “threatened injury by being set up for a police shooting.” (Doc. 8 at 10, emphasis

added). Although Plaintiff describes the allegedly false statements in the police incident

report and/or their standby presence as an “aggravated assault”10 he never alleges any

physical contact or injury, and it is plain that none occurred. In short, the Defendants are

entitled to immunity from all claims presented under state law.

               2. Claim Preclusion or Res Judicata

       Defendants next argue that this Court’s prior dismissal of Case No. 1:18-cv-397

bars this case under the doctrine of claim preclusion, which bars re-litigation of the same

claims, or of claims that could have been brought in a prior suit. Although it is true that

the Court granted motions to dismiss filed by Magistrate Bush-Hayman and Attorney

Smith, the Court also held that the entirety of Case No. 1:18-cv-397 should be dismissed

based on a lack of subject matter jurisdiction. (Id., Doc. 64 at 8). Because there is

considerable doubt as to whether a dismissal of Case No. 1:18-cv-397 for lack of subject

matter jurisdiction should be deemed equivalent to a dismissal of all claims on the merits,

the doctrine of claim preclusion would not bar the entirety of Plaintiff’s claims here.11 See




10 (See Doc. 8 at 12, “The crime of aggravated assault was committed by [non-party] Middletown Police
Major Leanne Hood.”)
11 The undersigned declines to consider sua sponte whether the prior dismissal of Case No. 1:18-cv-340

would bar Plaintiff’s current claims. Likewise, based on the rejection of Defendants’ argument that Case
No. 1:18-cv-397 was dismissed on the merits, the undersigned finds no need to reach the additional
elements required to apply the doctrine of claim preclusion, including but not limited to whether the
previously identified defendants are in privity with those identified in this case.

                                                  14
Wilkins v. Jakeway, 183 F.3d 528 (6th Cir. 1999); Gargallo v. Merrill Lynch, Pierce, Fenner

& Smith, Inc., 918 F.2d 658, 664 (6th Cir. 1990) (holding that under Ohio claim preclusion

rules, a final judgment by a court that lacked subject matter jurisdiction did not have claim

preclusive effect).

              3. Failure to State a Claim

       Defendants’ final argument is that they are entitled to judgment on the pleadings

based upon Plaintiff’s failure to state any claim as a matter of law.    As stated, Plaintiff

attempts to set forth the following six claims: (1) Neglect of Duty; (2) Causation; (3)

Negligence; (4) Complicity; (5) False Statements/Concealment; and (6) Failure to

Intervene. The undersigned agrees that Plaintiff’s allegations are insufficient to state any

claim as a matter of law for all of the reasons stated by Defendants.

       In his opposition to dismissal, Plaintiff argues that he has stated a claim against

the Mayor under Ohio R.C. § 733.34, a statute through which a mayor is endowed with

the authority to “supervise the conduct of all the officers of the municipal corporation,

inquire into an examine the grounds of all reasonable complaints against any of such

officers, and cause their violations or neglect of duty to be promptly punished or reported

to the proper authority for correction.” However, the statute does not provide for a private

cause of action. Moreover, to the extent that the essence of all of Plaintiff’s claims may

be interpreted as a failure to supervise, there is no respondeat superior liability for

municipal officials under 42 U.S.C. § 1983, and there is no respondeat superior exception

to municipal liability under state law. See generally Matthews v. City of Toledo, 2016 WL

7474400 at *6 and at n.6 (N.D. Ohio Dec. 29, 2016).

       Plaintiff next argues that he has properly alleged “neglect of duty” under federal



                                             15
law, specifically citing 42 U.S.C. §1986, which provides a cause of action for neglect to

prevent a civil rights conspiracy.12 A prerequisite for a claim under § 1986, however, is

the existence of an actionable claim under § 1985. Plaintiff fails to allege any class-

based, invidious discriminatory animus that would violate 42 U.S.C. § 1985, nor does his

complaint otherwise set forth any non-frivolous conspiracy claim under that statute. See

generally Riddle v. Egensperger, 266 F.3d 542, 2001 Fed. App. 0341P, 549 (6th Cir.

2001); Alahverdian v. Ohio, 2013 WL 1964009 at *12 (S.D. Ohio May 10, 2013).

       Plaintiff attempts to assert a cause of action entitled “causation,” but no such cause

of action exists. As Defendants note, “causation” is generally no more than an element

of other claims.

       Plaintiff asserts “complicity” under Ohio R.C. § 2923.03, but no criminal causes of

action may be asserted by Plaintiff in this civil case. For those reasons (among others),

Plaintiff’s citation to 18 U.S.C. § 1001 fails to state any civil claim for “false

statements/concealment” against any Defendant.

       Plaintiff’s assertion of a claim for “failure to intervene” also fails as a matter of law.

Plaintiff’s citation to the criminal code, 18 U.S.C. § 242, fails to support any civil claim.

And, despite Plaintiff’s argument that various Defendants violated his civil rights by failing

to intervene in the actions of police officers, his claim cannot be differentiated from a

failure to supervise claim, which is not cognizable under § 1983. Although the genesis

for Plaintiff’s complaint is “The Incident,” Plaintiff fails to name as defendants the police

officers who took part in “The Incident.” Apart from theories that cannot be differentiated




12Plaintiff’s complaint cites to a 1934 case from the Florida Supreme Court. As Defendants point out,
neither that case nor the Florida law it interprets are applicable in Ohio.

                                                 16
from respondeat superior over police action to which Plaintiff objects,13 Plaintiff has failed

to allege the involvement of any identified Defendant in the violation of any constitutional

right sufficient to support any claim under 42 U.S.C. § 1983. Plaintiff also fails to allege

any municipal policy or custom. See generally, Polk County v. Dodson, 454 U.S. 312,

328 (1981) (municipal policy must be “moving force” behind constitutional deprivation,

quoting Monell v. New York City Dept. of Social Services, 436 U.S. 658, 694 (1978)).

        Last but not least, Plaintiff has failed to state a viable claim for negligence against

any Defendant, because he has failed to allege an actual injury, or to show any duty owed

by any Defendant to the Plaintiff to investigate the informational police report that led to

the standby police assistance rendered in January 2018. Even if Plaintiff could show a

duty, he has failed to establish any breach of duty by anyone, and has utterly failed to

demonstrate that the Defendants’ actions proximately caused any damages.

        IV. Conclusion

        Accordingly, IT IS RECOMMENDED: (1) That Plaintiff’s Objection to Removal,

herein construed as a Motion to Remand, (Doc. 6) be DENIED; (2) That Defendants’

Motion for Judgment on the Pleadings (Doc. 5) be GRANTED; and (3) That this action be

DISMISSED in its entirety with PREJUDICE. It is further RECOMMENDED that the Court

certify pursuant to 28 U.S.C. § 1915(a) that for the foregoing reasons an appeal of any

Order adopting this Report and Recommendation would not be taken in good faith and

deny Plaintiff leave to appeal in forma pauperis.




13 Notwithstanding Plaintiff’s sincere belief that the police should not have accepted his daughter’s
statements and/or have been present in January 2018, the police conduct as alleged does not appear to
have violated any well-established constitutional right. Regardless of Plaintiff’s perception that he was
being set up for an “ambush,” no actual contact between officers and Plaintiff occurred.

                                                   17
      s/ Stephanie K. Bowman
     Stephanie K. Bowman
     United States Magistrate Judge




18
                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

DANIEL HELLMUTH,                                             Case No. 1:19-cv-258

             Plaintiff,
                                                             Black, J.
      v.                                                     Bowman, M.J.

CITY OF TRENTON, et. al.

             Defendants.



                                        NOTICE

      Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report & Recommendation (“R&R”) within FOURTEEN (14) DAYS after

being served with a copy thereof. That period may be extended further by the Court on

timely motion by either side for an extension of time. All objections shall specify the

portion(s) of the R&R objected to, and shall be accompanied by a memorandum of law in

support of the objections. A party shall respond to an opponent’s objections within

FOURTEEN DAYS after being served with a copy of those objections. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas

v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                           19
